IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

CARL VON OGLETREE,                  NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-5921

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 7, 2016.

An appeal from the Circuit Court for Escambia County.
Paul A. Rasmussen, Judge.

Nancy A. Daniels, Public Defender, and Joel Arnold, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tayo Popoola, Assistant Attorney General, and
Thomas H. Duffy, Assistant Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

MAKAR, JAY, and M.K. THOMAS, JJ., CONCUR.